

115 HR 2926 IH: Report and Educate About Campus Hazing Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2926IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Meehan (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to disclose
			 hazing incidents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Report and Educate About Campus Hazing Act or the REACH Act. 2.Inclusion of hazing incidents in annual security reportsSection 485(f)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) is amended—
 (1)in clause (i), by striking and at the end; (2)in clause (ii), by striking and at the end;
 (3)in clause (iii), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
				
 (iv)of hazing incidents that were reported to campus security authorities or local police agencies.. 3.Definition of hazingSection 485(f)(6)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)) is amended by adding at the end the following:
			
 (vi)The term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that—
 (I)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any organization that is affiliated with such institution of higher education; and
 (II)contributes to a substantial risk of physical injury, mental harm, or degradation or causes physical injury, mental harm or personal degradation..
 4.Recording of hazing incidentsSection 485(f)(7) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(7)) is amended by inserting after the second sentence the following: For hazing incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vi).
 5.Educational program on hazingSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)The institution will provide students with an educational program on hazing (as that term is defined in section 485(f)(6)(A)(vi)), which shall include information on hazing awareness, hazing prevention, and institution’s policies on hazing..
		